Citation Nr: 9912998	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-24 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to April 1946.

This appeal arises from a March 1993 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for PTSD.  On 
appellate review in July 1996, the Board of Veterans' Appeals 
(Board) remanded the issue for additional development.  Upon 
completing the Board's requested development and 
readjudicating the issue on appeal, in January 1999, the RO 
confirmed and continued the denial.  Because the issue 
remains in a denied status, it has been returned for 
appellate review.   


FINDING OF FACT

The competent evidence fails to shows that the veteran has 
PTSD; a current diagnosis of PTSD has not been made.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that as a result of seeing an enemy 
submarine blown up in the middle of his convoy; seeing men 
being killed or injured in land mines in Guam; just missing 
an encounter with someone who had broken into his tent; and 
almost walking onto a land mine, he experiences nightmares 
and intrusive thoughts and has PTSD.  Thus, entitlement to 
service connection is warranted.  

Pertinent VA law and regulation provide that service 
connection may be established for a disability resulting from 
personal injury incurred or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 1991).  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for certain chronic diseases, including psychoses, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, a notice of separation from United States Naval 
Service report shows while on active duty the veteran work as 
a ship's cook aboard the 25th U.S. Naval Construction 
Battalion.  The service medical records, including the 
veteran's April 1946 separation physical examination report, 
do not reference a mental disorder, to include PTSD.  

After service, the evidence of record consists of a November 
1947 statement from the Wolf-Duphorne Hospital; supporting 
statements dated from July 1954 from fellow servicemen; and a 
July 1954 Certificate of Attending Physician, all referencing 
unrelated disorders.  The record also contains an October 
1954 VA examination report, showing although the veteran 
complained of being very nervous, no psychiatric disorder was 
found and VA hospital reports dated from October 1954 to 
March 1960, which do not reference a psychiatric disorder.  

VA hospital reports dated from July to August 1960 show 
complaints of anxiety and nervousness.  The reports also note 
that at that time the veteran's sibling was terminally ill 
and record a diagnosis of anxiety neurosis.  A VA clinical 
record, narrative summary, report dated from August to 
November 1960, also records a diagnosis of anxiety neurosis, 
untreated, unchanged.  

Thereafter, hospital reports from Methodist Hospital of 
Dallas dated in May 1981 show that the veteran received 
treatment for a history of depression with irritableness and 
Valium and alcohol abuse and record diagnoses of manic 
disorder, recurrent episode, and drug abuse.  Private medical 
reports from L.E.T., M.D., from July 1981 to December 1984 
also show although the veteran experienced nervousness, at 
that time, he was stable on Lithium.  A consultation report 
from Baylor University Medical Center dated in July 1981 
shows continued treatment for substance abuse and manic 
behavior and records an impression of chronic Valium abuse, 
associated with major affective disorder, unipolar, manic.  

A June 1981 statement from D.A.W., M.D., and medical records 
from Baylor University Medical Center dated from November to 
December 1989 do not reference PTSD or a mental disorder.

Three November 1992 supporting statements are also of record.  
In one statement, C.G., the veteran's supervisor, recalled 
when the veteran returned from service, he had bad nerves, 
weight loss, and his physical appearance had changed.  The 
supervisor added, even though the veteran was a good employee 
and could work as long as he was in compliance with his 
medication, he had been hospitalized at VA facilities, the 
Baylor University Medical Center, and the Methodist Hospital 
of Dallas because of medication noncompliance.  In another 
statement, N.R.A., a friend of the veteran, wrote that the 
veteran and she had been friends since 1942.  Upon returning 
from service, the veteran's behavior had changed as he became 
a quite, homebody, who sat in the back of the room in order 
to see people, and he hated noise.  The friend noted if the 
veteran drank, he relaxed and had fun; that's when she 
realized he had a nervous disorder.  In the third statement, 
H.B., the veteran's co-worker, stated when the veteran and he 
worked together, the veteran became agitated because of his 
singing and the veteran told him that he had bad nerves as a 
result of service.

VA outpatient treatment reports from August 1981 to December 
1992 show treatment for numerous disorders, including 
symptoms associated with a mental disorder.  In relevant 
part, reports dated from November to December 1992 show that 
the veteran complained of a long history of nightmares and 
nervousness.  The veteran described experiencing nightmares 
of a black man chasing him with a sword even though it turned 
out to be a Japanese man; seeing an enemy submarine blown up 
in the middle of his convoy; seeing men being killed or 
injured in land mines in Guam; by happenstance, missing an 
encounter with someone who had broken into his tent; and 
almost walking onto a land mine but a more experienced person 
tackled and saved him.  The veteran added because of these 
events, he had nightmares, sleeplessness, and intrusive 
thoughts.  He also was very tense and jumpy, took Valium to 
sleep, felt that he had lost the ability to care about the 
things; avoided situations that reminded him of service, 
including avoiding watching war movies; and did not let 
people get behind him.  The veteran also stated he could not 
be depressed or nervous and, at the same time, be right with 
Jesus.  The veteran took Lithium.  After examination, the 
relevant impressions were Axis I: bipolar disorder, in 
remission, PTSD, largely in remission (provisional), dream 
anxiety disorder; Axis IV: stressors: remote: severe-service 
near combat; Axis V: 65/65.  

At his personal hearing in March 1994, the veteran recalled 
working as a cook during service.  He also described being 
aware of a submarine that was destroyed by other ships in his 
convoy.  He saw scattered trash and debris from the incident 
but did not see dead bodies.  The veteran also recalled 
seeing a child stepping onto a land mine and having his leg 
blown off.  In addition, while in service, he was told that 
enemy soldiers were in Guam and they would steal from his 
unit.  The veteran's spouse testified that ever since she had 
known the veteran, he had been nervous and restless.  The 
veteran's daughter also recalled noticing symptoms associated 
with the veteran's mental disorder.  

VA outpatient treatment reports dated from January 1995 to 
June 1998 show continued treatment for a symptoms associated 
with a mental disorder.  The reports show diagnoses of 
bipolar depression, bipolar manic, and bipolar hypomanic.  

At VA examination in June 1998, after reviewing the veteran's 
records, the examiner noted during service, no psychiatric 
problems arose.  The veteran's psychiatric problems became 
manifest later and as a result, the veteran was hospitalized 
on numerous occasions.  VA examination in 1954 showed no 
diagnosis of a psychiatric disorder and essentially normal 
mental status findings; however, the veteran was hospitalized 
in 1962 when manic behavior was exhibited.  Diagnoses 
recorded during this time and thereafter included bipolar 
disorder, unipolar manic behavior, and anxiety disorder.  The 
veteran's hospitalization period dated in January 1997 was 
also noted.  After detailing the veteran's social background 
and partially examining the veteran, the diagnostic 
impression was affective disorder, manic and probably mild 
dementia.  In the discussion section, the examiner stated 
that the mental illness in the veteran was initially noted 
during his first episode of manic manifestation.  In 1954, a 
normal mental status was diagnosed.  The examiner added the 
veteran complained of PTSD and he knew this name, but the 
veteran was unable to explain how it manifested.  The 
examiner elaborated manic behavior is not PTSD and the 
veteran could not comment about his PTSD symptoms.  The 
examiner also stated when asked what was his worst experience 
during service, the veteran's spouse answered, he saw a ship 
being blown up during battle, but it was not his ship.  The 
examiner then stated that the veteran's experience did not 
qualify for PTSD; therefore, PTSD could not be established in 
spite of the veteran being completely incapacitated and 
mentally confused.  

VA hospital and outpatient treatment reports dated from May 
1998 to September 1998 show continued treatment for symptoms 
associated with a mental disorder, including intrusive 
thoughts, restlessness, and exhibiting inappropriate sexual 
behavior.  Included in the reports are VA hospital reports 
dated from June to July 1998 showing that at that time, the 
veteran was rehospitalized for hypomanic symptoms, including 
hypersexuality, and recording discharge diagnoses of Axis I: 
bipolar disorder, manic, vascular dementia; Axis IV: 
stressors- he is not able to care for himself; Axis V: Global 
Assessment Functioning: 25.  

On VA examination in September 1998, the veteran's social and 
military history was again detailed.  After mental status 
examination, which was essentially normal, the impression was 
depression, bipolar, in therapeutic remission.  The examiner 
concluded he did not see the stressors of PTSD or the course 
of PTSD.  

As noted above, the veteran seeks service connection for 
PTSD.  A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) has defined a well-grounded claim 
as follows: "[A] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of [section 5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). 

A well-grounded service-connection claim under 38 U.S.C. § 
1110 generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability[,] there can be 
no valid claim").  

For PTSD, a well-grounded claim requires the presence of 
three elements.  The elements are (1) a current medical 
diagnosis of PTSD; (2) lay statements (presumed credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 136-37 (1997); see also Caluza, 
supra; cf. 38 C.F.R. § 3.304(f) (1998).  For a PTSD claim to 
be well grounded all elements must be present, Cohen, supra, 
and as indicated above, for the purposes of determining well 
groundedness, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

If the veteran meets the burden imposed by 
38 U.S.C.A. § 5107(a), eligibility for a PTSD service 
connection award requires (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, supra; 38 C.F.R. § 3.304(f).

It is noted that if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed in-service stressor.  
38 C.F.R. § 3.304(f).

In this case, the record establishes that the veteran's claim 
is not well grounded.  The first criteria of the Cohen and 
Caluza test has not been met; the veteran has not presented 
competent medical evidence of a current diagnosis of PTSD.  
See Cohen and Caluza, all supra.  As shown above, on VA 
examination in June 1998, the examiner stated when asked what 
was his worst experience during service, the veteran's spouse 
answered that he saw a ship being blown up during battle 
although it was not the veteran's ship.  The examiner then 
stated that the experience did not qualify for PTSD; 
therefore, PTSD could not be established in spite of the 
veteran's incapacitation and confusion.  In September 1998, 
the VA examiner also concluded that, after reviewing the 
veteran's background and mental status examination findings, 
he did not see evidence for the stressors of PTSD or the 
course of PTSD.  As such, in this case, because a current 
diagnosis of PTSD has not been made, the claim is not well 
grounded.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141. 

In the case at hand, the Board is cognizant of the veteran's 
assertions that his stressors include seeing an enemy 
submarine blown up in the middle of his convoy, men being 
killed or injured by land mines, and remembering an incident 
where he had just missed an encounter with someone who had 
broken into his tent as well as an incident where he almost 
walked onto a land mine but he was saved by a more 
experienced serviceman.  The Board also acknowledges that in 
June 1998, when asking the veteran what was his worst 
experience during service, the veteran's spouse answered that 
he saw a ship being blown up during battle although it was 
not the veteran's ship and then, based upon that statement, 
the examiner concluded that the veteran's experience did not 
qualify for PTSD.  

In this regard, it is noted that the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
criteria for determining sufficiency of stressors is no 
longer based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Cohen, supra; see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  As such, the standard to be 
used to establish in-service stressors depends upon whether 
the veteran engaged in combat.  If the veteran engaged in 
combat, his lay testimony regarding lay stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. § 1154(b); Fossie v. West, 12 Vet. 
App. 1 (1998); 38 C.F.R. § 3.304(f).  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
See Fossie and Cohen, all supra; 38 C.F.R. § 3.304(f).  

Although the examiner in June 1998 appears to place emphasis 
on the "qualification" of the alleged stressors, the Board 
finds that the veteran's claim remains not well grounded.  In 
this case the veteran was not in combat, nor does he assert 
that he was in combat.  He also did not receive any of the 
recognized military citations that indicate combat.  See 38 
C.F.R. § 3.304(f).  As such, the veteran must introduce 
corroborative evidence of his claimed in-service stressors.  
The record is devoid of any evidence corroborating the 
occurrence of any of the veteran's noncombat stressors.  The 
service medical records show while in service, the veteran 
worked as a cook and do not reference any of the veteran's 
claimed stressors.  In addition, there is no post-service 
evidence to corroborate the veteran's assertions.  That is, 
the record does not contain any supporting evidence from the 
service department or testimonials from fellow servicemen, 
family members, roommates, or clergy attesting to the 
veteran's claimed stressors.  Accordingly, the veteran's 
contentions set forth on appeal, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor.  Dizioglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994) (Where the veteran 
did not engage in combat with the enemy . . . the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Considering the foregoing, the 
Board finds that it was not improper for the VA examiner in 
June 1998 to find that the veteran's experience did not 
qualify for PTSD; therefore, PTSD could not be established in 
spite of the veteran being completely incapacitated and 
mentally confused. 

Additionally, the Board notes that in spite of the 
contentions expressed on appeal, the veteran's assertions and 
the assertions of his friends and family members are 
insufficient to well ground the claim.  Espiritu, supra.  
Again, the competent evidence of record does not show that 
the veteran has PTSD and neither the veteran nor his friends 
and relatives is not competent to make a diagnosis of PTSD.  
Espiritu, supra.  Evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu, supra.  The VA examiners have found that the 
evidence of record does not support a diagnosis of PTSD.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau, supra; see Brammer, supra.

At this time, it is acknowledged that in the Board's July 
1996 remand, the RO was instructed to obtain from the veteran 
the specific details of the in-service stressors that he 
claimed caused the development of PTSD, and after the above 
development had been completed, forward any information 
provided by the veteran, to include any previous statements 
made by him with regard to his stressors, together with 
copies of statements previously submitted by him, a copy of 
his record of service (DD Form 214), and a copy of this 
remand to the U.S. Army and Joint Services Environmental 
Support Group (ESG), now the United States Armed Service 
Center for Research of Unit Records (USASCRUR), for stressor 
verification.

Pursuant to the Board's remand directives, in August 1996, 
the RO asked the veteran to submit additional evidence 
associated with medical treatment received and specific 
details of alleged in-service stressors.  In response, 
treatment reports from Baylor University Medical Center, 
Methodist Hospital of Dallas, and D.A.W., M.D., were 
received.  By an April 1997 letter, the VA again asked the 
veteran to submit additional evidence detailing specific 
traumatic incidents he incurred in service, including the 
dates, places the incidents occurred, and unit he was 
attached with at that time.  Within the same month, the 
veteran replied he was in the 25th Battalion of Company B, 
and on an enclosed letter, he generally discussed his social 
background and an unrelated disorder.  He also stated he 
witnessed a fellow serviceman being killed while parachuting 
in enemy territory.  The death of his sibling also caused 
stress.  Except for the aforementioned generalizations, the 
veteran provided no more specific information with regard to 
his alleged stressors.  The RO therefore did not refer the 
veteran's claim to ESG for stressor verification.  In view of 
the foregoing development, the Board finds although the RO 
was instructed that after securing this information, the case 
was to be referred to the ESG, the RO properly concluded that 
the veteran's case did not warrant ESG referral.  Evans v. 
West 12 Vet. App. 22, 31 (1998); compare with Stegall v. 
West, 11 Vet. App. 268 (1998).  Again, the record shows that 
a current diagnosis of PTSD has not been made and, in any 
event, the veteran's statements in April 1997 were too vague 
for referral to the ESG.  See Fossie, supra.  Considering the 
foregoing, the Board finds that the duty imposed under 38 
U.S.C.A. § 5103(a) (West 1991) has been properly discharged 
and that no additional development is warranted.  Also, the 
record does not indicate the existence of any outstanding 
medical reports, which if obtained, would well ground the 
veteran's claim.  Accordingly, the facts and circumstances of 
this case are such that no further action is warranted.  Epps 
v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  The veteran's 
claim is denied.



ORDER

Not having submitted a well-grounded claim, entitlement to 
service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

